                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                           CIVIL ACTION FILE NO.: 5:19-CV-445-FL

PHILADELPHIA INDEMNITY                          )
INSURANCE COMPANY,                              )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )
                                                )     ORDER ON DEFENDANTS’
CHEROKEE GIVES BACK                             ) UNOPPOSED MOTION FOR LEAVE TO
FOUNDATION; THOMAS F. DARDEN II;                )             SEAL
THOMAS F. DARDEN III; SLOCUM H.                 )
FOGLEMAN III a/k/a S. H. “JIM”                  )
FOGLEMAN; SAMUEL W. WHITT;                      )
MAURICE J. COLEMAN; LATOYA KING                 )
a/k/a LATOYA GODLEY; and RSUI                   )
INDEMNITY COMPANY,                              )
                                                )
                     Defendants.                )


       This matter is before the Court on Defendants Cherokee Gives Back Foundation,

Thomas F. Darden II, Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt,

Maurice J. Coleman, and Latoya King’s (collectively, “Defendants”) Unopposed Motion for

Leave to Seal Plaintiff's Memorandum in Opposition to Defendants’ Motion for Clarification

(the “Memorandum”) (D.E. 189) and the Memorandum in Support of Defendants’ Motion to

Seal. For the reasons stated herein, pursuant to this Court’s authority under Local Rule 79.2, the

Court finds that the Motion to Seal should be granted.

                                         DISCUSSION
       A party may file a Motion to Seal with this Court pursuant to the requirements of

Local Rule 79.2. Local Rule 79.2 references Section V.G. of the Electronic Case Filing




          Case 5:19-cv-00445-FL Document 206 Filed 03/26/21 Page 1 of 3
Administrative Policies and Procedures Manual (“Policy Manual”). That Section requires that

all motions to seal be accompanied by a supporting memorandum that specifies the following:

                (i)     the exact document or item, or portions thereof, for which filing
                        under seal is requested;
                (ii)    how such request to seal overcomes the common law or the First
                        Amendment presumption to access;
                (iii)   the specific qualities of the material at issue which justify sealing
                        such material, taking into account the balance of competing
                        interests in access;
                (iv)    the reasons why alternatives to sealing are inadequate; and
                (v)     whether there is consent to the motion.

Section V.G., Policy Manual. The Policy Manual also requires that any proposed order

accompanying a Motion to Seal set forth the findings required under Section V.G.

        As set forth below, the Court determines that Defendants have met the requirements set

forth in the Policy Manual, and that the Memorandum should be held under seal.

        The Memorandum overcomes the common law and First Amendment presumptions to

access because it contains confidential, non-public, and sensitive business information.

Specifically, the document contains information exchanged between the parties as part of

confidential requests for insurance coverage, which are subject to confidentiality agreements.

        The material to be sealed is Plaintiff's Memorandum in Opposition to Defendants’ Motion

for Clarification (D.E. 189) and the Memorandum in Support of Defendants’ Motion to Seal.

        The references to confidential information in the Memorandum are limited and therefore

redaction is practical here.     To allow access to the non-confidential information in the

Memorandum, Plaintiff shall file an appropriately redacted version of that document that redacts

all non-public information. The Memorandumin Support of Defendants’ Motion to Seal should

be sealed in its entirety.

        Philadelphia does not oppose the relief sought.


                                       2
           Case 5:19-cv-00445-FL Document 206 Filed 03/26/21 Page 2 of 3
       BASED UPON the foregoing, it is therefore ORDERED that Plaintiff's Memorandum in

Opposition to Defendants’ Motion for Clarification (D.E. 189) and the Memorandum in Support

of Defendants’ Motion to Seal shall be filed under SEAL with this Court.

       Accordingly, Defendants Cherokee Gives Back Foundation, Thomas F. Darden II,

Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt, Maurice J. Coleman, and

Latoya King’s Unopposed Motion for Leave to Seal is GRANTED. Plaintiff shall have ten (10)

days to file a redacted version of their Memorandum.

              SO ORDERED, this the 26 day of _________________,
                                              March                1
                                                                202_.



                                                   Louise W. Flanagan
                                                   United States District Judge




                                     3
         Case 5:19-cv-00445-FL Document 206 Filed 03/26/21 Page 3 of 3
